19-228
     Mejia Lopez De Velasquez v. Garland


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 23rd day of November, two thousand twenty-two.
 4
 5   PRESENT:
 6               PIERRE N. LEVAL,
 7               REENA RAGGI,
 8               MYRNA PÉREZ,
 9                     Circuit Judges.
10   _____________________________________
11
12   Elba L. Mejia Lopez De Velasquez, C.S.V.M.,
13
14                              Petitioners,
15
16                     v.                                                  No. 19-228
17
18   Merrick B. Garland, United States Attorney General
19
20                     Respondent.
21   _____________________________________
22
23   FOR PETITIONERS:                                 MIKHAIL USHER, Usher Law Group P.C.,
24                                                    Brooklyn, NY.
25
26   FOR RESPONDENT:                                  Joseph H. Hunt, Assistant Attorney General,
27                                                    Civil Division, Shelley R. Goad, Assistant
28                                                    Director, Office of Immigration Litigation,
29                                                    LISA MORINELLI, Trial Attorney, Office of
30                                                    Immigration Litigation, United States
31                                                    Department of Justice, Washington, DC.
1           Petition for review of a December 26, 2018 decision of the Board of Immigration Appeals

2    (“BIA”) vacating a July 27, 2017 decision of an Immigration Judge (“IJ”) granting Petitioners’

3    application for asylum and protection under the Convention Against Torture (“CAT”).

4           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

5    DECREED that the petition for review is GRANTED in part and DENIED in part.

6    Accordingly, the decision of the BIA is VACATED in part, and the case is REMANDED for

7    proceedings consistent with this summary order.

8           Petitioners, Elba Mejia Lopez de Velasquez and her son, C.S.V.M., natives and citizens of

9    Guatemala, allegedly entered the United States without inspection or valid entry documents.

10   Mejia timely applied for asylum, withholding of removal, and CAT relief, and listed her son as a

11   derivative beneficiary. An IJ granted asylum and, alternatively, CAT relief. In re Elba L. Mejia

12   Lopez de Velasquez, C.S.V.M., Nos. A205-415-390, A205-415-391 (Immigr. Ct. N.Y.C. July 27,

13   2017). The BIA vacated the IJ’s decision after concluding, most relevantly, that under the

14   circumstances of this case, threats of harm motivated by her family’s perceived wealth do not

15   constitute persecution under the statutory standard for asylum and withholding of removal, and

16   that she had not established the Guatemalan government’s acquiescence to her torture. In re Elba

17   L. Mejia Lopez de Velasquez, C.S.V.M., Nos. A205-415-390, A205-415-391 (B.I.A. Dec. 26,

18   2018). We assume the parties’ familiarity with the underlying facts, the procedural history, and

19   the issues on appeal, which we reference only as necessary to explain our decision.

20   I.     Standard of Review

21          An agency’s factual determinations are reviewed for substantial evidence and questions of

22   law are reviewed de novo. Paloka v. Holder, 762 F.3d 191, 195 (2d Cir. 2014); see also Padmore

                                                     2
 1   v. Holder, 609 F.3d 62, 67 (2d Cir. 2010). This Court may remand where the agency fails to

 2   “adequately link its decision to the record evidence in a reasoned opinion that properly applies the

 3   law.” Ivanishvili v. U.S. Dep’t of Just., 433 F.3d 332, 337 (2d Cir. 2006).

 4   II.     Discussion

 5           We deny Mejia’s petition to review the BIA’s denial of asylum. As to the CAT claim,

 6   however, the record raises concerns as to whether the BIA applied the correct legal standards and

 7   considered all relevant evidence. Accordingly, we grant review of that claim, and we remand to

 8   the agency for further proceedings consistent with this order.

 9           A. Asylum

10           Mejia testified to believing she was targeted because her family was perceived to be

11   wealthy, and that, in their demands, the individuals threatening her explicitly mentioned her

12   family’s wealth. Under our precedent, harm motivated by the perceived wealth of a social group

13   does not establish persecution such as to justify asylum or withholding of removal. See Ucelo-

14   Gomez v. Mukasey, 509 F.3d 70, 73–74 (2d Cir. 2007) (denying a petition for review where the

15   BIA concluded that nothing indicated that the petitioner was threatened for any reason other than

16   to target the petitioner’s wealth). We therefore do not disturb the BIA’s denial of asylum.

17           B. CAT Relief 1

18           Remand is required in this case because the BIA did not give consideration to all relevant

19   evidence and principles of law, as those have been detailed by this Court’s recent decision in

20   Scarlett v. Barr, 957 F.3d 316, 332–36 (2d Cir. 2020).


     1
      Respondent’s argument that Mejia waived the CAT claim because it was insufficiently briefed is unpersuasive. See
     Pets. Br. 21–22; Pets. Reply Br. 14–17. In any event, this Court can overlook such a procedural omission to avoid a
     manifest injustice. United States v. Babwah, 972 F.2d 30, 35 (2d Cir. 1992).

                                                             3
 1          CAT prohibits removing an undocumented individual “to a country where [s]he more

 2   likely than not would be tortured by, or with the acquiescence of, government officials acting in

 3   an official capacity.” Lin v. U.S. Dep’t of Justice, 432 F.3d 156, 159 (2d Cir. 2005). Because

 4   Mejia did not fear torture at the hands of the Guatemalan authorities, the relevant inquiry is whether

 5   government officials have acquiesced in likely third-party torture. To make this determination,

 6   the Court considers whether there is evidence that authorities knew of the torture or turned a blind

 7   eye to it, and “thereafter” breached their “responsibility to prevent” the possible torture. Scarlett,

 8   957 F.3d at 334 (quoting Khouzam v. Ashcroft, 361 F.3d 161, 171 (2d Cir. 2004)); see 8 C.F.R. §

 9   1208.18(a)(7).

10          The BIA denied CAT relief based on the conclusion that Mejia had not shown that the

11   person extorting her was a public official or committed the acts at the instigation or with the

12   consent of the Guatemalan authorities. In Scarlett, however, we observed that a government’s

13   inability to protect a petitioner from torture may demonstrate acquiescence under CAT. 957 F.3d

14   at 336. Here, record evidence raises questions as to the Guatemalan government’s inability to

15   protect Mejia, insofar as it indicates that Mejia sought assistance from Guatemalan police and was

16   told that they could not protect her and she should simply hide in her home. Whether or not this

17   evidence demonstrates an inability to protect as discussed in Scarlett warrants further

18   consideration, along with a country report documenting the Guatemalan government’s failure to

19   protect its citizens from gang violence.

20          Insofar as the BIA ruled without the benefit of Scarlett, a remand is warranted before this

21   Court conducts any review. We therefore remand for the sole purpose of allowing the BIA to

22   decide, after reasoned consideration of the record, whether the Guatemalan police’s inability to

                                                       4
1    protect Mejia constituted acquiescence. See Scarlett, 957 F.3d at 336 (remanding the CAT claim

 2   because the Court could not conclude on the existing record that the BIA “gave reasoned

 3   consideration to all relevant evidence and all principles of law applicable to determining

 4   government acquiescence”); Ivanishvili, 433 F.3d at 341–42 (finding that judicial review is

5    frustrated when an applicant’s substantial testimony and documentation are not analyzed or

6    weighed in reaching a conclusion); see also, e.g., M.A. v. Garland, No. 19-728, 2021 WL 2878926,

 7   at *2 (2d Cir. July 9, 2021) (summary order) (remanding for further consideration because the

 8   agency “failed to adequately explain its conclusion that the Honduran government would not

 9   acquiesce in Petitioner’s feared torture”).

10          For the foregoing reasons, the petition for review is GRANTED in part and DENIED in

11   part, the BIA’s decision is VACATED in part, and the case is REMANDED for further

12   proceedings consistent with this decision.

13                                                 FOR THE COURT:
14                                                 Catherine O’Hagan Wolfe, Clerk of Court




                                                     5